Citation Nr: 0901191	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 13, 
2004, for entitlement to a 100 percent evaluation for the 
veteran's service connected anxiety reaction.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for the period prior to 
October 13, 2004.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied a 
claim for TDIU, continued 10 percent evaluations for right 
ear hearing loss and anxiety reaction, and continued a 20 
percent evaluation for fractured right ankle with arthritis.  
In a May 2001 rating decision, the RO increased the 
disability evaluation for anxiety reaction to 50 percent 
disabling. 

In an August 2001 decision, the Board denied the veteran's 
claim for a TDIU and denied increased ratings for right ear 
hearing loss, evaluated as 10 percent disabling; anxiety 
reaction, evaluated as 50 percent disabling; and fractured 
right ankle with arthritis, evaluated as 20 percent.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 Order, the Court vacated in part the January 2003 Board 
decision and remanded the case to the Board as to the issues 
of an increased rating for anxiety reaction and a claim for 
TDIU for further proceedings consistent with the Order.   In 
February 2004, the Board remanded the case to the RO for 
additional development.  In a February 2005 rating decision, 
the RO increased the disability evaluation for anxiety 
reaction to 100 percent effective since October 13, 2004.  
Subsequently, in a February 2007 decision, the Board denied 
an earlier effective date than October 13, 2004 for 
entitlement to a 100 percent evaluation for anxiety reaction.  
Then, the veteran appealed the Board's decision to the Court 
again.  In a May 2008 Order, the Court vacated the February 
2007 Board decision and remanded the case to the Board for 
further proceedings consistent with the Order.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) for the period 
prior to October 13, 2004 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDINGS OF FACT

1.  The veteran filed a claim in November 2000 for an 
increased rating for his service connected back disability.  
A February 2005 RO decision increased the veteran's 
evaluation for his anxiety reaction to 100 percent, effective 
October 13, 2004, the date of the veteran's most recent VA 
examination.

2.  There is no competent medical evidence of record dated 
earlier than October 13, 2004, which indicates that the 
veteran would be entitled to an increased rating for his 
service connected anxiety.


CONCLUSION OF LAW

An effective date earlier than October 13, 2004, for the 
award of an increased rating for the veteran's service 
connected anxiety, is not warranted.  38 U.S.C.A. § 5110, 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2005.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

In this case, the veteran contends that the effective date 
for the grant of increased rating should be earlier, possibly 
November 3, 2000, the date of receipt of his claim for 
increase.

On November 3, 2000, the veteran submitted a claim of 
entitlement to an increased evaluation for his anxiety.  A 
rating decision dated May 2001 granted the veteran an 
increased rating, to 50 percent, for his service connected 
anxiety, from the date of claim.  An August 2001 Board 
decision denied the veteran an evaluation higher than 50 
percent for his service connected anxiety; however, this 
decision was vacated and remanded by a March 2003 United 
States Court of Appeals for Veterans Claims (Court) Order.  
Remanded by the Board in February 2004, the veteran was 
eventually granted an increased evaluation for his service 
connection anxiety, to 100 percent, effective October 13, 
2004, the date of his most recent examination.  The RO 
indicated that this effective date was chosen as it was the 
date of the veteran's VA examination, when it was first 
medically ascertainable that the veteran's anxiety had 
worsened.

Considering these regulations, and the evidence of record, 
the Board finds that the earliest date of record at which 
time it was factually ascertainable that the veteran 
warranted a 100 percent evaluation for his service connected 
anxiety was October 13, 2004, the date of the veteran's most 
recent VA examination.  The Board notes that this is the 
first medical evidence of record which reflects that the 
veteran's level of severity of his anxiety disorder was more 
than 50 percent disabling.

In this regard, the Board notes that the veteran's anxiety 
disability is currently evaluated under Diagnostic Code 9400.  
Under the general formula for rating mental disorders, a 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2008).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 31 
to 40 rating is described as involving some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  

The evidence of record during the time period in question 
does not show that the veteran was undergoing psychiatric 
treatment during the course of this appeal; therefore the 
only evidence of record relevant to this issue is the reports 
of VA examinations, conducted in April 2001 and October 2004.

At an April 2001 VA mental disorders examination, the 
examiner noted that the claims folder and the medical records 
available at the VA medical center had been reviewed.  The 
appellant reported that for the last few years he had desired 
a referral to a mental health clinic to see if his anxiety 
could be reduced.  The appellant did not need help with 
eating, dressing, bathing, or bathroom use.  He did not need 
help walking and did not use a wheelchair.  He did not have 
difficulty with speaking or listening.  He had anxiety in 
stores, but his spouse did the shopping.  On the job, he had 
a few fights but nothing significant.  The appellant reported 
that he had completed five years of school.  He quit school 
to work to help support his family.  The appellant was 
married to his spouse for 33 years before she died.  They had 
no children.  He describes the marriage as having normal ups 
and downs.  The appellant reported that he did not attend 
church because he was too anxious sitting in the pew.  He 
stated that he went to movies occasionally for fun but 
typically felt very nervous around others.

On examination, he was alert and oriented to time, place, and 
person.  His appearance was clean.  He was adequately dressed 
and groomed.  His speech was coherent with normal rate, 
rhythm, and tone.  He displayed good eye contact and 
demonstrated appropriate interpersonal interaction.  He had 
no abnormal movements or mannerisms.  His thought process was 
essentially logical and goal directed.  His thought content 
evidenced no overt or reported signs of psychosis, delusion, 
or hallucination.  He was not rated as suspicious but did 
state that he stayed away from others because most people 
tried to take advantage.  There was no suicidal or homicidal 
ideation reported or evidenced.  His mood was euthymic. His 
affect was pleasant, broad in range, and well-modulated.  His 
appetite was stable.  His sleep was poor and had been for 
most of his life.  The appellant explained that after four 
hours he woke and then slept intermittently for hours.  He 
napped some during the day due to tiredness.  His cognitive 
functions were grossly intact.  His insight was poor.  His 
judgment was fair.  The examiner diagnosed generalized 
anxiety disorder, and assigned a Global Assessment 
Functioning (GAF) score of 60, with 60 also being the highest 
for the past year. 

As to as how anxiety interfered with employment and social 
functioning, the examiner noted that there was no impairment 
of thought process or communications; there were no delusions 
or hallucinations; no suicidal or homicidal thoughts, 
ideations or plans, or intent; no problems with orientation 
to person, place, or time; no problems with ability to 
maintain minimum personal hygiene and other basic activities 
of daily living; no memory loss or impairment; no obsessive 
or ritualistic behavior that interfered with routine 
activities; no problems with the rate and flow of speech; and 
no impaired impulse control.

With regard to inappropriate behavior, the examiner noted 
that the appellant had to leave stores and cafes when he 
became anxious, sweaty, and had trouble catching his breath.  
With regard to panic attacks, the examiner noted that the 
appellant had anxiety spells that lasted for minutes to hours 
when he was faced with church, stores, restaurants, or close 
contact with groups.  Therefore, the appellant avoided church 
and had to force himself to go to the grocery store.  With 
regard to depression, depressed mood, or anxiety, the 
examiner noted that the appellant had anxiety symptoms 
consistent with his service-connected diagnosis of 
generalized anxiety disorder.

At the October 13, 2004, VA examination, the veteran reported 
that he lacked interest in anything.  He stated that he 
mostly stayed to himself, but had one friend and two to three 
acquaintances with whom he associated occasionally.  He 
denied that he was an outgoing person, but described himself 
as friendly.  Upon examination, the veteran was noted to be 
alert and responsive, and oriented to person, place, time, 
and circumstance.  His appearance was clean and adequate.  
His gait, posture, hygiene, facial expressions, and eye 
contact all appeared to be unremarkable.  In general, his 
overall attitude and behavior seemed to be anxious, 
apprehensive, and cooperative.  Motor behavior was 
characterized as free of any abnormal movements or 
mannerisms.  Speech quality and quantity was unremarkable and 
there was no evidence of gross speech impairment.  Mood 
appeared dysphoric and affect was anxious, restricted in 
range, appropriate to content, and appeared constricted.  
Thought processes appeared to be concrete, circumstantial, 
tangential, sometimes irrelevant, basically logical, and goal 
directed.  Thought content evidenced no overt or reported 
signs of delusions.  Preoccupations appeared to be centered 
around various non service related issues.  Perceptual 
phenomena revealed no evidence of visual, auditory, 
olfactory, or tactile hallucinations, and there appeared to 
be no evidence suggestive of illusions.  There was also 
evidence suggestive of depersonalization, déjà vu, 
derealization, and psychic numbing.  Suicidal and homicidal 
ideation was currently indicated and there was no reported 
past history of attempts.  Sleep was reportedly inadequate in 
quantity and quality, and appetite was reportedly "good".  

Generally, cognitive functions were essentially marginal and 
the estimated level of intellectual functioning appeared to 
be average.  Recall and long term memory appeared impaired.  
Further, attention and concentration appeared to be impaired.  
Hyperdistractability was not indicated.  Insight was adequate 
and judgment was felt to be questionable as he was not 
currently in treatment.   Impulse control appeared 
questionable.  The veteran tended to be concrete, tangential, 
circumstantial, and irrelevant in his speech.  He reported 
that he has to leave various public places when he became 
anxious, and tended to experience sweating and shortness of 
breath.  The veteran stated that he neglects his hygiene 
about two days per week, due to a fear of being injured in 
the shower.  The veteran reported that he forgets the names 
of longtime associates and those of his nieces and nephews.  
He also indicated that there were a number of details related 
to his occupational life that he could no longer remember.  

The veteran reported experiencing episodic attacks that last 
for a short time when located in various public places.  In 
response, he removes himself and avoids going to various 
places.  He indicated that he finds it to be a difficult 
emotional struggle when he is forced to go to places like the 
grocery store.  He stated that he experiences a depressed 
mood about three times a week and added that it interfered 
with his ability to get things done.  He indicated that when 
he was depressed he stayed at home.  He reported that he 
tends to react angrily when confronted with the unexpected.  
He stated that his worries and preoccupations caused him to 
avoid leaving his residence.  Also, he left places when he 
became uncomfortable enough, and his symptoms seemed to 
produce sleeping difficulties.  The veteran was found to have 
a GAF of 38.

Thus, reviewing the evidence from these examinations, the 
evidence does not show a severity of symptomatology 
consistent with a finding of a 100 percent evaluation, prior 
to the veteran's VA examination of October 13, 2004.  Prior 
to that time, the report of April 2001 VA examination showed 
no suicidal or homicidal ideation, fair judgment, a GAF of 
60, indicative of only barely moderate symptoms, no problems 
with thought process, and no problems with speech or hygiene.  
During the veteran's VA examination of October 13, 2004, the 
veteran's symptomatology was clearly markedly more severe, 
with findings of suicidal and homicidal ideation, thought 
processes sometimes irrelevant, questionable judgment, memory 
loss, periodic hygiene problems, and a GAF of 38, indicative 
of some impairment in reality testing or communication, or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.  Clearly, the 
examination report of October 13, 2004, shows a marked 
increase in the veteran's anxiety 
symptomatology;  however, there is no evidence of record 
prior to that examination showing such a marked level of 
symptomatology.  There is simply no evidence of record, prior 
to this examination, which shows a factually ascertainable 
increase in disability.  The criteria for a rating greater 
than 50 percent were not met.  

Therefore, the Board finds an effective date earlier than 
October 13, 2004, is not warranted for the award of an 
increased rating for the veteran's service connected anxiety, 
the latter of the date the claim was filed, or the first date 
it was factually ascertainable that the veteran warranted an 
increased rating for his service connected anxiety.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and an earlier effective date must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

An effective date earlier than October 13, 2004, for the 
award of a 100 percent evaluation for the veteran's service 
connected anxiety disorder, is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  A 
retrospective medical opinion may be required to determine 
whether, and if so when, it can be concluded that the 
veteran's service-connected disabilities alone prevented a 
veteran from obtaining and maintaining substantially gainful 
employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(noting that a duty to assist may include development of 
medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the time period 
being rated). 

The veteran seeks a TDIU rating based on service-connected 
disabilities prior to October 13, 2004.  At that time, he was 
in receipt of service-connection for right ear hearing loss, 
evaluated as 10 percent disabling; anxiety reaction, 
evaluated as 50 percent disabling; and fractured right ankle 
with arthritis, evaluated as 20 percent disabling.  VA 
examination reports dated in April 2001 for the various 
disabilities are in the claims folder.  However, none of the 
evidence directly addressed the veteran's employability at 
that time.  The Board notes that the veteran completed five 
years of grade school, has experience working as an 
ironworker for 33 years, and reportedly last worked in 1977.  
On remand, a VA examiner should review the claims folder to 
determine whether the veteran's service-connected 
disabilities as a whole rendered him unemployable prior to 
October 13, 2004 taking into account his educational and 
occupational history. 

Accordingly, the case is REMANDED for the following action:

1.	Have an appropriate VA clinician review 
the veteran's claims folder to 
determine the impact his service- 
connected disabilities as a whole had 
on his ability to obtain and maintain 
employment prior to October 13, 2004 
(the veteran completed five years of 
grade school, has experience working as 
an ironworker for 33 years, and 
reportedly last worked in 1977).  The 
claims folder, including a copy of this 
Remand, should be made available to the 
examiner.  The examiner should indicate 
that the claims folder has been 
reviewed.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU.  If further action remains 
adverse to the veteran, provide the 
veteran with a supplemental statement 
of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order. The Board intimates no opinion 
as to the ultimate outcome of this 
case. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


